DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pawar et al., (U.S. Patent # 10,776,209).
Regarding claim 1, Pawar disclose an apparatus comprising: a storage node that maintains a replica of a logical volume for use in response to a failover trigger, the storage node comprising (Fig. 1A-1H, col. 7, lines 47-55, col. 9, lines 4-20, an information management system includes: primary storage devices, secondary storage devices, network attaches storage devices, col. 11, lines 55-65, secondary storage devices configured to create and store one or more secondary copies of the primary data and associated metadata for recovery): a data node comprising a volatile memory in which a file system and its metadata associated with the replica is maintained prior to the failover trigger (Fig. 1A, col. 20, lines 22-67, media agent 144 can act as a local cache of copied data and/or metadata that it has stored to the secondary storage device(s), providing improved restore capabilities); and a SAN (storage area network) node in 
Regarding claim 2, Pawar disclose, wherein the data node maintains a VDM (virtual data mover) and its metadata associated with the replica in the volatile memory prior to the failover trigger (Fig. 1A, col. 20, lines 22-67, 58-67, media agent 144 can act as a local cache of copied data and/or metadata that it has stored to the secondary storage device(s), providing improved restore capabilities).
Regarding claim 3, Pawar disclose, wherein the data is maintained in a RW (read-write) state by the SAN node prior to the failover trigger (col. 20, lines 35-44, media agents 144 can generate and store information relating to characteristics of the stored data and/or metadata).
Regarding claim 4, Pawar disclose, wherein the replica is presented in a RO (read-only) state by the storage node prior to the failover trigger (col. 24, lines 32-42).
Regarding claim 5, Pawar disclose, wherein the storage node changes in-memory state of the file system and VDM to RW responsive to the failover trigger (col. 41, lines 19-26). 
Regarding claim 6, Pawar disclose, wherein SDNAS (software-defined network attached storage) applications synchronize the replica with a primary site replica prior to the failover trigger (col. 27, line 64 to col. 28, lines 1-7).
Regarding claim 7, Pawar disclose a method comprising: in a storage node comprising a data node and a SAN (storage area network) node, maintaining a replica of a logical volume for use in response to a failover trigger, steps comprising (Fig. 1A-1H, col. 7, lines 47-55, col. 9, lines 4-20, an information management system includes: primary storage devices, secondary storage devices, network attaches storage devices, col. 11, lines 55-65, secondary storage devices configured to create and store one or more secondary copies of the primary data and associated 
Regarding claim 8, Pawar disclose, comprising the data node maintaining a VDM (virtual data mover) and its metadata associated with the replica in the volatile memory prior to the failover trigger (Fig. 1A, col. 20, lines 22-67, 58-67, media agent 144 can act as a local cache of copied data and/or metadata that it has stored to the secondary storage device(s), providing improved restore capabilities).
Regarding claim 9, Pawar disclose, comprising the SAN node maintaining the data in a RW (read- write) state prior to the failover trigger (col. 20, lines 35-44, media agents 144 can generate and store information relating to characteristics of the stored data and/or metadata).
Regarding claim 10, Pawar disclose, comprising the storage node presenting the replica in a RO (read-only) state prior to the failover trigger (col. 24, lines 32-42). 
Regarding claim 11, Pawar disclose, comprising the storage node changing in-memory state of the file system and VDM to RW responsive to the failover trigger (col. 41, lines 19-26).
Regarding claim 12, Pawar disclose, comprising SDNAS (software-defined network attached storage) applications synchronizing the replica with a primary site replica prior to the failover trigger (col. 27, line 64 to col. 28, lines 1-7).
Regarding claim 13, Pawar disclose an apparatus comprising: a first storage node that maintains a primary replica of a logical volume for use by at least one client computer prior to a 
Regarding claim 14, Pawar disclose, wherein the second data node maintains a VDM (virtual data mover) associated with the second replica in the volatile memory prior to the failover trigger (Fig. 1A, col. 20, lines 22-67, 58-67, media agent 144 can act as a local cache of copied data and/or metadata that it has stored to the secondary storage device(s), providing improved restore capabilities).
Regarding claim 15, Pawar disclose, wherein the data is maintained in a RW (read-write) state by the second SAN node prior to the failover trigger (col. 20, lines 35-44, media agents 144 can generate and store information relating to characteristics of the stored data and/or metadata).
Regarding claim 16, Pawar disclose, wherein the second replica is presented in a RO (read-only) state by the second storage node prior to the failover trigger (col. 24, lines 32-42).
Regarding claim 17, Pawar disclose, wherein the second storage node changes in-memory state of the file system and VDM to RW responsive to the failover trigger (col. 41, lines 19-26).
Regarding claim 18, Pawar disclose, wherein SDNAS (software-defined network attached storage) applications synchronize the second replica with the first replica prior to the failover trigger (col. 27, line 64 to col. 28, lines 1-7).
Regarding claim 19, Pawar disclose, wherein the first data node comprises a volatile memory in which a file system associated with the first replica is maintained prior to the failover trigger (Fig. 1A, col. 20, lines 22-67, media agent 144 can act as a local cache of copied data and/or metadata that it has stored to the secondary storage device(s), providing improved restore capabilities).
Regarding claim 20, Pawar disclose, wherein a VDM associated with the first replica is maintained in the volatile memory of the first data node prior to the failover trigger (col. 21, lines 19-35, media agent associated with a particular secondary storage device may instruct the secondary storage device to perform an information management operation).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent # 11169727 to Doucette et al., relates to synchronous replication between .
U.S. Patent # 10877928 to Nagrale et al., relates to utilities injection into cloud-based virtual machines for speeding up virtual machine backup operations.
U.S. Patent # 10565067 to Dornemann et al., relates to restoring data blocks from a backup source are locally cached, staged for efficiency and asynchronously uploaded to the cloud.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659. The examiner can normally be reached TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 
/NADEEM IQBAL/Primary Examiner, Art Unit 2114